Title: To John Adams from C. W. F. Dumas, 3 May 1785
From: Dumas, C. W. F.
To: Adams, John


          
            Monsieur,
            Lahaie 3e. May 1785.
          
          J’espere que les Lettres d’Amérique, que je vous ai acheminées il y a quelque temps, vous sont bien parvenues, & que leur contenu vous a été des plus agréable.
          
          J’ai lu dans le dernier London Chronicle du 26 Avril, un article de N. York du 3e. Mars, partant “qu’il a plu au Congrès de nom̃er Mr. Adams son Ministre Plenipo: à Londres, & le Col. Smid, ci-devant Aide de Camp du Genl. Washington, Secretaire de cette Légation”
          Si cette nouvelle est fondée, permettez que je ne sois pas des derniers à féliciter V. E.
          Nous apprenons avec bien du plaisir que nous vous verrons bientôt ici avec Mesdames Adams. Agréez avec elles les respects de ma famille & les miens.
          Voici deux Lettres, pour le Congrès & pour Mr. Van Berkel, dont Mr. Votre fils voudra bien avoir la bonté de se charger, outre celles que je lui ai déjà envoyées pour Mr. Brush & pour Sir James Jay.
          Je suis avec le respectueux attachement connu, De V. E. le très-humble & très-obéissant serviteur,
          
            Cwf Dumas
          
         
          TRANSLATION
          
            Sir
            The Hague, 3 May 1785
          
          I hope that the letters from America, which I forwarded to you some time ago, have safely arrived and that their content was most pleasing to you.
          I read in the latest London Chronicle, of 26 April, an article from New York dated 3 March, which begins “that it was the pleasure of the Congress to name Mr. Adams its minister plenipotentiary in London, and Colonel Smith, hitherto aide-de-camp to General Washington, the secretary of this legation.”
          If this news is well-founded, allow me to not be the last to congratulate your excellency.
          We learn with considerable pleasure that we will soon see you here with the Adams ladies. Please accept with them my family’s regards and my own.
          Here are two letters, for the Congress and for Mr. Van Berckel, which your son will kindly have the goodness to see to, besides the ones I have already sent him for Mr. Brush and Sir James Jay.
          I am, with known respectful attachment, your excellency’s most humble and most obedient servant
          
            Cwf Dumas
          
        